Citation Nr: 0325569	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  99-15 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to July 
1987.  Her claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The Board remanded the case to the RO in 
February 2001 for additional development.  The case is once 
again before the Board. 

The issue involving an increased evaluation for bilateral pes 
planus will be discussed in the remand portion of this 
decision. 


FINDING OF FACT

The record indicates that the veteran has PTSD as a result of 
personal assault in service. 


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1154, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits have changed during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 ("VCAA") was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist and essentially provides that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159 (2002).  As will be discussed below, the Board 
finds that service connection for PTSD is warranted.  As 
such, a discussion of the VCAA in this case is not needed.  

The veteran claims that she suffers from PTSD as a result of 
having been sexually assaulted and harassed in service.  To 
establish service connection for PTSD, the veteran must 
submit (1) medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  

If PTSD is based on an in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

In this case, the veteran claims that she had sexual 
relations with several men in service who threatened to make 
her life difficult if she did not give in to their demands.  
None of the veteran's service medical records made any 
reference to psychiatric problems.  Also, her accounts of 
sexual assault and harassment in service were not documented 
in the available service personnel records.  However, other 
sources appear to corroborate the veteran's allegations.  For 
example, the record includes evidence of deterioration in the 
veteran's work performance while on active duty, as she 
received two Articles 15 for being absent from her appointed 
place of duty from April 2, 1987 to April 6, 1987 and from 
May 9, 1987 to May 18, 1987.  Moreover, lay statements from 
her son, her sister, a friend, and a former boyfriend 
corroborate that the veteran told them that she had been 
sexually assaulted and harassed by several different men 
while on active duty.  

After leaving service, the veteran was hospitalized on 
numerous occasions from 1989 to 1995 for alcohol and cocaine 
abuse, with no mention of PTSD.  At the time of admission to 
a VA alcohol and cocaine detoxification unit in December 
1989, the veteran reported that she had started using alcohol 
in 1985 when she entered the military and that she then began 
the regular use of alcohol in service which had become 
uncontrollable in the previous two years.  She reported that 
she had been at the "ATP" while in the military, but had 
not stopped using alcohol.  In medical records dated in 1993, 
the veteran gave a past history of physical/sexual abuse.  On 
VA hospitalization in November 1993, she claimed marked 
alcohol abuse while she was in the military.  The veteran was 
eventually diagnosed with PTSD in 1997 after noting a history 
of sexual trauma in the military.  A February 1997 entry 
noted that the veteran had experienced multiple traumas 
during her life, including childhood sexual abuse by a 
relative, sexual assault in service, physical abuse by her 
parents, and domestic violence by several different men after 
service.  The diagnoses included PTSD and major depression.  
When seen in March 1997, it was noted that the veteran had a 
history of physical abuse by boyfriends and "street 
people," sexual abuse by family friends, and current sexual 
abuse by "street people."  The diagnoses included PTSD, 
alcohol dependence, and major depressive disorder, single 
episode.  The record also discloses that the veteran's father 
was in prison after he killed her mother while the veteran 
was on active duty. 

The veteran was afforded a VA psychiatric examination in 
September 2002 to determine the etiology of her PTSD.  During 
the interview, the veteran discussed her traumas in the 
military related to sexual abuse and harassment.  She stated 
that the first incident occurred in boot camp by her sergeant 
who threatened that "if she did not have sex with him that 
he would have her stay in boot camp and see to it that she 
didn't pass."  She explained that he took her to a motel off 
base and had sex with her.  She stated that she was 
repeatedly intimidated by him after that incident, which 
caused her to become depressed and have crying spells.  She 
said he continued to threaten to make her life miserable if 
she did not comply with his sexual demands.  She said she 
began drinking to cope with the stress.  The veteran related 
other similar instances in which she was sexually harassed 
and threatened by several different men in authority.  She 
explained that one superior officer made her so uncomfortable 
that she stopped going to work and was AWOL.  

Based on the interview, a review of the claims file and a 
mental status examination, the examiner diagnosed the veteran 
as having PTSD, major depression (recurrent), and history of 
alcohol and cocaine dependence (in remission).  The examiner 
determined that the veteran's depression was secondary to 
PTSD.  She also found that the veteran's current symptoms 
were unrelated to substance abuse, which had been in 
remission for several years.  The examiner then explained 
that the veteran's reports of abuse in service appeared to be 
consistent, which increased the likelihood that she was being 
truthful about the events in service.  She also explained 
that the veteran's traumatic childhood resulted in her having 
poor judgment, which had quite possibly made her a target 
during her military training for any superior officers who 
may have wanted to use their authority over her for their own 
purposes. 

At a VA psychiatric examination in December 2002, the 
examiner stated that she was not able to provide any Axis I 
or Axis II diagnosis with reasonable medical certainty due to 
the veteran's extreme exaggeration of symptoms and her 
inconsistent history.  As a result, the veteran's records 
were reviewed by another VA examiner in February 2003 to 
determine the etiology of her PTSD.  Based on that review, 
the examining physician determined that the veteran's PTSD 
was unrelated to her period of military service.  The 
examiner based her on opinion on the fact that the veteran's 
service records indicated that she was a very "health[y], 
well-adjusted soldier during that time."  The examiner also 
pointed out that the veteran never sought treatment for 
anxiety or other PTSD-related symptoms while on active duty, 
and erroneously reported that the record contained no 
evidence of that the veteran was absent without leave during 
service or that she received any nonjudicial punishments such 
as an Article 15, as reported by the veteran.   

After carefully reviewing the evidence, the Board finds that 
the veteran's PTSD is related to sexual trauma and harassment 
she experienced while on active duty.  The record shows that 
the veteran suffers from PTSD, which was first diagnosed in 
1997.  The record also shows that her diagnosis of depression 
is secondary to PTSD and that her past medical history of 
substance abuse is currently in remission.  The central issue 
in this case, therefore, is whether her PTSD is related to an 
in-service stressor.  

The Board finds that the veteran's accounts of sexual abuse 
and harassment in service are credible.  The Board places 
significant weight on the fact that the veteran received two 
Articles 15 for being AWOL on two occasions, which 
constitutes a deterioration in work performance in 38 C.F.R. 
§ 3.304(f)(3) as there is no evidence of such infractions of 
punishment before that time.  While her performance 
evaluations are apparently not of record and are reportedly 
unavailable, the Board notes that the record contains no 
evidence of any disciplinary action or punishment during the 
almost two years prior to 1987.  Thus, the Board questions 
the February 2003 VA examination report, wherein a VA 
examiner stated that the veteran's service records indicated 
that she was a very "health[y], well-adjusted soldier during 
that time."  This rendition of the facts does not appear to 
be accurate as to the veteran's entire period of military 
service or supported by contemporaneous records.  

The Board also notes that the February 2003 examiner noted 
that the veteran did not visit her medical clinics much 
during service and did not request any help for any 
psychiatric symptoms or medical assistance for any symptoms 
related to anxiety.  While these factors are clearly 
pertinent to a claim of personal assault, the absence of such 
does not preclude a finding that the veteran's reported 
stressors are corroborated.  The Board also notes that the 
veteran's accounts of sexual abuse and harassment in service 
are supported by statements from several of the veteran's 
family members.  Although these statements were made many 
years after the events in service, they are nonetheless 
consistent with the veteran's account of having been sexually 
abused and harassed in service.  In light of this evidence, 
the Board finds the veteran's statements concerning her in-
service stressors to be credible.   See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has 
the duty to assess the credibility and weight to be given to 
the evidence); see also Ashley v. Brown, 6 Vet. App. 52, 59 
(1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit- of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).

The Board recognizes that this case is further complicated by 
the fact that the veteran purportedly experienced sexual or 
personal trauma both before and after service.  Determining 
the extent that her in-service sexual trauma contributed to 
her PTSD may be impossible.  In any event, however, a VA 
examiner in September 2002 explained that the veteran's 
traumatic childhood resulted in her having poor judgment, 
which quite possibly made her a target during her military 
training for any superior officer who may have wanted to use 
his authority over her for their own purposes.  In other 
words, the veteran's personality as a result of childhood 
abuse, including sexual abuse, may have made her a target for 
sexual abuse in service by those in authority.  Nevertheless, 
the examiner seemed to indicate that the veteran's sexual 
trauma in service contributed to her current diagnosis of 
PTSD.  

In Cohen v. Brown, 10 Vet. App. 128, 141 (1997), the Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition." (incorporating the 
"eggshell plaintiff" rule to service connection awards).  
Thus, the veteran's preexisting personality does not negate 
the fact that sexual trauma or personal assault in service is 
in some manner etiologically related to her current PTSD.  As 
a result, the Board concludes that the criteria for an award 
of service connection for PTSD based on personal assault have 
been met.  38 C.F.R. § 3.304.


ORDER

Service connection for post-traumatic stress disorder is 
granted.


REMAND

The veteran claims that her service-connected pes planus is 
more severely disabling than reflected in the currently 
assigned 10 percent evaluation.  Before the Board can 
adjudicate this claim, however, additional action by the RO 
is necessary.  

The record shows that the veteran has not been afforded a VA 
compensation examination to evaluate her foot disability 
since May 1998.  The veteran testified at a November 1999 
hearing that this disability had gotten much worse over the 
past several years.  Therefore, the veteran should be 
afforded a VA examination to determine the nature and 
severity of her bilateral pes planus.  See Talley v. Brown, 6 
Vet. App. 72, 74 (1993) (holding that the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim, which includes conducting a thorough and 
contemporaneous medical examination of the veteran); Snuffer 
v. Gober, 10 Vet. App. 400 (1997) (holding that the veteran 
was entitled to a new examination after a two year period 
between the last VA examination and the veteran's contention 
that his disability had increased in severity.)  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and extent of 
disability from her service-connected 
bilateral pes planus.  In particular, 
the examiner should state whether the 
veteran's bilateral pes planus is 
manifested by the following: (a) 
objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, 
swelling on use, or characteristic 
callosities; or (b) marked pronation, 
extreme tenderness of plantar surfaces 
of the feet, marked inward displacement 
and severe spasm of the tendo Achilles 
on manipulation, none of which can be 
improved by orthopedic shoes or 
appliances.  The examination report 
should include the complete rationale 
for all opinions expressed.  

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this 
remand.  If deficient in any manner, 
the RO must implement corrective 
procedures at once.  Any further action 
to comply with the notice and duty to 
assist provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)], which is deemed necessary 
should be accomplished. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If any benefit sought on appeal is not 
granted, the veteran and her representative should be 
furnished a supplemental statement of the case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until she is notified.  The 
veteran has 


the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


